Denied; Opinion Filed August 12, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-00916-CV

                                    IN RE STEVEN GARCIA

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-02004-2019

                              MEMORANDUM OPINION
                            Before Justices Myers, Molberg, and Nowell
                                     Opinion by Justice Myers
       Before the Court are relator’s petition for writ of mandamus and request for emergency

relief, respondent’s response, and relator’s reply. By his petition, relator seeks relief from the trial

court’s order denying his petition for an occupational license based on a lack of “essential need.”

See TEX. TRANSP. CODE ANN. §§ 521.242, 521.244. Relator asserts the trial court’s finding that

no essential need exists for him to operate a motor vehicle was a clear abuse of discretion because

he submitted all the required documentation and evidence in an ex parte hearing with no

controverting evidence. He further asserts he has no adequate remedy on appeal because of the

length of time a regular appeal takes.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we
conclude relator has not established his right to mandamus relief. We, therefore, deny relator's

petition for writ of mandamus and request for emergency relief.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE



190916F.P05




                                              –2–